       Case 2:12-md-02323-AB Document 10373 Filed 01/10/19 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA


  IN RE: NATIONAL FOOTBALL LEAGUE No. 2:12-md-02323-AB
  PLAYERS’    CONCUSSION    INJURY MDL No. 2323
  LITIGATION

  Kevin Turner and Shawn Wooden, on behalf        Civil Action No. 12-1623
  of themselves and others similarly situated,
                               Plaintiffs,
              v.
  National Football League and NFL
  Properties, LLC, successor-in-interest to NFL
  Properties, Inc.,
                               Defendants.
  THIS DOCUMENT RELATES TO:

  Locks Law Firm v. Rodney Bellinger
  Attorney’s Lien Dispute
  (ECF No. 8419)

                                             ORDER


       AND NOW, this       10th day of January,2019, it is ORDERED that the Court’s Order

adopting the Report and Recommendation of United States Magistrate Judge David R. Strawbridge

(ECF No. 10366) is CORRECTED as follows:

          •   The caption is modified to reflect that this document relates to Locks Law Firm v.

              Rodney Bellinger, Attorney’s Lien Dispute (ECF No. 8419). This document does

              not relate to Locks Law Firm v. Steven Hamilton, Attorney’s Lien Dispute (ECF

              No. 8423).                                  s/Anita B. Brody



                                                   ANITA B. BRODY, J.

COPIES VIA ECF 1/10/2019
